



EXHIBIT 10.16(d)


imagea05.jpg [imagea05.jpg]2018 Omnibus Award Plan



--------------------------------------------------------------------------------



Restricted Stock Unit Award


Subject to the terms and conditions set forth in this certificate,
/$ParticipantName$/ has been awarded /$AwardsGranted$/ Restricted Stock Units as
follows:
Grant Date: /$GrantDate$/
Vests: as set forth in your Equity Plan account for this Award


Stanley Black & Decker, Inc.


As a member of the Stanley Black & Decker team, your skills and contributions
are vital to our Company's and its Shareholders' continued success. This award
of restricted stock units provides you with the opportunity to earn significant
financial rewards for your efforts and contributions to making Stanley Black &
Decker the most successful company it can be.


On behalf of the Board of Directors, Congratulations.    
        
                                    
                            
 
James M. Loree    
Chief Executive Officer
Stanley Black & Decker, Inc.








--------------------------------------------------------------------------------





RESTRICTED STOCK UNIT AWARD TERMS




1. Grant of Restricted Stock Units. This certifies that Stanley Black & Decker,
Inc. (the “Company”) has on the Award Date specified in this Award Certificate
granted to the Participant named above an award (the “Award”) of that number of
Restricted Stock Units set forth in this Award Certificate, subject to certain
restrictions and on the terms and conditions contained in this Award Certificate
and the 2018 Omnibus Award Plan, as amended from time to time (the “Plan”). A
copy of the Plan is available upon request. In the event of any conflict between
the terms of the Plan and this Award Certificate, the terms of the Plan shall
govern. For purposes of this Award Certificate, if the Participant is not
employed by the Company, “Employer” means the Affiliate that employs the
Participant.


2. Dividend Equivalents. Amounts equal to the dividends and distributions paid
on shares of the Company's Common Stock, $2.50 par value per share (the “Common
Stock”), shall be accrued for the benefit of the Participant to the same extent
as if each Restricted Stock Unit then held by Participant was a share of Common
Stock and shall vest and be distributed to the Participant in cash as the
Restricted Stock Units vest.


3. Vesting. Subject to the terms and conditions of this Award Certificate and
the Plan, the Restricted Stock Units shall vest in the amounts and on the dates
specified in the Participant’s Merrill Lynch (or subsequent record keeper’s)
account for this Award, provided the Participant remains continuously employed
by the Company or an Affiliate until the applicable vesting date.


4. Settlement of Restricted Stock Units. Upon vesting of Participant's
Restricted Stock Units, the Restricted Stock Units shall be cancelled and in
exchange therefor the Company shall cause a number of shares of Common Stock
equal to the number of the Restricted Stock Units then cancelled to be issued to
the Participant in book-entry form. Any shares of Common Stock issued with
respect to the Restricted Stock Units shall be fully registered and freely
transferable. Notwithstanding the foregoing, the Committee may, in its sole
discretion, settle each vested Restricted Stock Unit in the form of: (a) cash,
to the extent settlement in shares of Common Stock (a) becomes prohibited under
applicable laws, (b) would require the Participant, the Company or the Employer
to obtain the approval of any governmental and/or regulatory body in the
Participant's country of residence (and country of employment, if different), or
(c) is administratively burdensome or (b) shares of Common Stock, but the
Company may require the Participant to immediately sell such shares of Common
Stock if necessary to comply with applicable laws (in which case, the
Participant hereby expressly authorizes the Company to issue sales instructions
in relation to such shares of Common Stock on the Participant's behalf).


5. Forfeiture Upon Termination of Employment. If, prior to vesting of the
Restricted Stock Units pursuant to Section 3, the Participant ceases to be
continuously employed by either the Company or an Affiliate for any reason other
than Disability (as defined below) or death, then the Participant’s rights to
all of the unvested Restricted Stock Units shall be immediately and irrevocably
forfeited and no shares of Common Stock shall be issued in respect thereof.
Approved leaves of absence or employment transfers between the Company or an
Affiliate (or vice versa) shall not be deemed terminations or interruptions of
employment for vesting of the Restricted Stock Units.


6. Death and Disability. Upon the Participant's death or if the Participant's
employment is terminated as a result of the Participant's Disability, the
Restricted Stock Units shall become immediately vested in full. "Disability" has
the meaning provided in Section 22(e)(3) of the Code, or any successor
provision.


7. Restriction on Transfer. Restricted Stock Units shall not be assignable,
alienable, saleable, or transferable. The Award shall be transferable only by
will or the laws of descent and distribution. If the Participant purports to
make any transfer of the Award, except as aforesaid, the Award and all rights
thereunder shall terminate immediately. Notwithstanding the foregoing, the
Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to receive shares of Common Stock with respect to
the Restricted Stock Units upon the death of the Participant.


8. Income Tax Matters.


(a) Regardless of any action the Company or the Employer takes with respect to
any or all income tax (including U.S. federal, state and local taxes or non-U.S.
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding ("Tax-Related Items"), the Participant acknowledges and agrees that
the ultimate liability for all Tax-Related Items legally due by the Participant
is and remains the Participant's responsibility and that the Company and the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including the
grant of the Award, the vesting of the Award, the subsequent sale of any shares
of Common Stock acquired pursuant to the Award and (ii) do not commit to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Participant's liability for Tax-Related Items.


(b) Prior to the delivery of shares of Common Stock upon the vesting of the
Award, if the Participant's country of residence (and country of employment, if
different) requires withholding of Tax-Related Items, the Company may withhold a
sufficient number of whole shares of Common Stock otherwise issuable upon the
vesting of the Award that have an aggregate Fair Market Value sufficient to pay
the Tax-Related Items required to be withheld with respect to the shares of
Common Stock. Depending on the withholding method specified in the Plan, the
Company may withhold or account for Tax-Related Items by considering applicable
statutory withholding rates or other applicable withholding rates, including
maximum applicable rates. The cash equivalent of the shares of Common Stock
withheld will be used to settle the obligation to withhold the Tax-Related
Items. In the event that the withholding of shares of Common Stock becomes
prohibited under applicable law or otherwise may trigger adverse consequences to
the Company or the Employer, the Company and the Employer may withhold the
Tax-Related Items required to be withheld with respect to the shares of Common
Stock in cash from the Participant's regular salary and/or wages or any other
amounts payable to the Participant, or may require the Participant to personally
make payment of the Tax-Related Items required to be withheld. In the event the
withholding requirements are not satisfied through the withholding of shares of
Common Stock by the Company or through the withholding of cash from the
Participant's regular salary and/or wages or other amounts payable to the
Participant, no shares of Common Stock will be issued to the Participant (or the
Participant's estate) upon vesting or settlement of the Award unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Participant with respect to the payment of any Tax-Related Items that the
Company or the Employer determines, in its sole discretion, must be withheld or
collected with respect to such Award. If the obligation for the Participant's
Tax-Related Items is satisfied by withholding a number of shares of Common Stock
as described herein, the Participant shall be deemed to have been issued the
full number of shares of Common Stock issuable upon vesting, notwithstanding
that a number of the shares of Common Stock is held back solely for the purpose
of paying the Tax-Related Items due as a result of the vesting or any other
aspect of the Award.


(c) The Participant will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Participant's participation in the Plan or the Participant's
acquisition of shares of Common Stock that cannot be satisfied by the means
described herein. The Company may refuse to deliver any shares of Common Stock
due upon settlement of the Award if the Participant fails to comply with his/her
obligations in connection with the Tax-Related Items as described herein. If the
Participant is subject to taxation in more than one country, the Participant
acknowledges that the Company, the Employer or one or more of their respective
Affiliates may be required to withhold or account for Tax-Related Items in more
than one country. The Participant hereby consents to any action reasonably taken
by the Company and the Employer to meet the Participant's obligation for
Tax-Related Items. By accepting this Award, the Participant expressly consents
to the withholding of shares of Common Stock and/or withholding from the
Participant's regular salary and/or wages or other amounts payable to the
Participant as provided for hereunder. All other Tax-Related Items related to
the Award and any shares of Common Stock delivered in payment thereof shall be
the Participant's sole responsibility.







--------------------------------------------------------------------------------





9. Legal and Tax Compliance; Cooperation. If the Participant is a resident
and/or employed outside of the United States, the Participant agrees, as a
condition of the grant of the Award, to repatriate all payments attributable to
the shares of Common Stock acquired under the Plan (including, but not limited
to, any proceeds derived from the sale of the shares of Common Stock acquired
pursuant to the Award) if required by and in accordance with local foreign
exchange rules and regulations in the Participant's country of residence (and/or
country of employment, if different). In addition, the Participant also agrees
to take any and all actions, and consents to any and all actions taken by the
Company and its Affiliates, as may be required to allow the Company and its
Affiliates to comply with local laws, rules and regulations in the Participant's
country of residence (and/or country of employment, if different). Finally, the
Participant agrees to take any and all actions as may be required to comply with
his/her personal legal and tax obligations under local laws, rules and
regulations in his/her country of residence (and/or country of employment, if
different).


10. Data Privacy. The Company is located at 1000 Stanley Drive, New Britain
Connecticut 06053 U.S.A. and grants Awards to acquire shares of Common Stock
under the Plan to employees of the Company and its Affiliates, at its sole
discretion. In accepting the Award granted under the Plan, the Participant
should carefully review the following information about the Company’s data
processing practices.


(a)Data Collection, Processing and Usage. The Company collects, processes and
uses personal data of employees, including name, home address, email address and
telephone number, date of birth, social insurance, passport or other
identification number, salary, citizenship, job title, any shares of Common
Stock or directorships held in the Company, and details of all Awards to acquire
shares of Common Stock canceled, vested, or outstanding in the Participant's
favor, which the Company receives from the Participant or, if different, the
Employer (“Personal Information”). If the Company grants the Participant an
Award under the Plan, then the Company will collect the Participant's Personal
Information for purposes of allocating shares of Common Stock and implementing,
administering and managing the Plan. The Company’s legal basis for collecting,
processing and using the Participant's Personal Information will be the
Company's necessity to execute its contractual obligations under this Award
Certificate and to comply with its legal obligations.


(b)Stock Plan Administration Service Providers. The Company transfers the
Participant's Personal Information as necessary and appropriate to Bank of
America Merrill Lynch and its affiliates (“BAML”), an independent service
provider based in the United States which assists the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different service provider and share the Participant's data
with another company that serves in a similar manner. BAML will open an account
for the Participant to receive and trade shares of Common Stock the Participant
acquires under the Plan. The Participant will be asked to agree to separate
terms and data processing practices with BAML, which is a condition of the
Participant's ability to participate in the Plan.


(c)International Data Transfers. The Participant's Personal Information may be
transferred to or otherwise processed in the United States or other
jurisdictions besides the Participant's own. The Participant should note that
the Participant's country of residence (and country of employment, if different)
may have enacted data privacy laws that are different from those of the
recipient country. Such transfers will be made pursuant to Company policies and
data protection measures as detailed in the Company’s Employee Privacy Policy,
available by contacting Participant’s local HR manager or Global Privacy Office.


(d)Data Retention. The Company will use the Participant's Personal Information
as long as is necessary to implement, administer and manage the Participant's
participation in the Plan or as required to comply with legal or regulatory
obligations, including under tax and security laws. When the Company no longer
needs the Participant's Personal Information, the Company will remove it from
its systems.


(e)Voluntariness. The Participant's participation in the Plan is purely
voluntary. If the Participant elects not to participate in the Plan, the
Participant's decision would not affect the Participant's salary as an employee
of the Employer or the Participant's career; the Participant would merely
forfeit the opportunities associated with the Plan.


(f)Individual Rights. The Participant may have a number of rights under data
privacy laws in the Participant's country of residence (and country of
employment, if different). Depending on where the Participant is based, the
Participant's rights may include the right to (i) request access or copies of
Personal Information the Company processes pursuant to this Award Certificate,
(ii) request to rectify incorrect Personal Information, (iii) request to delete
Personal Information, (iv) request to restrict Personal Information processing,
and/or (v) lodge complaints with competent authorities in the Participant's
country of residence (and country of employment, if different). To receive
clarification regarding the Participant's rights or to exercise the
Participant's rights, the Participant should contact his/her local HR
department. A response to the Participant's request will be provided consistent
with applicable law.


(g)SBD Employee Privacy Notice. All collection and use of the Participant's
Personal Information under this Notice is made pursuant to the Company’s
Employee Privacy Notice (the “Privacy Notice”), which the Participant has
previously received. Please see the Privacy Notice for additional information on
the Company’s policies regarding data retention, data security and other
important information.
By accepting the Award as granted under the Plan, the Participant explicitly
declares that the Participant has been informed about the collection, processing
and use of the Participant's Personal Information by the Company and the
transfer of the Participant's Personal Information to the recipients mentioned
above, including recipients located in countries that have different data
protection rules than in the Participant's country of residence.



11. Insider Trading/Market Abuse Laws. By participating in the Plan, the
Participant agrees to comply with the Company's policy on insider trading (to
the extent that it is applicable to the Participant). The Participant further
acknowledges that, depending on his/her or his/her broker’s country of residence
or where the shares of Common Stock are listed, the Participant may be subject
to insider trading restrictions and/or market abuse laws which may affect
his/her ability to accept, acquire, sell or otherwise dispose of shares of
Common Stock, rights to shares of Common Stock (e.g., Award) or rights linked to
the value of shares of Common Stock, during such times the Participant is
considered to have “inside information” regarding the Company as defined by the
laws or regulations in the Participant's country of residence (or country of
employment, if different). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders the Participant places before
he/she possessed inside information. Furthermore, the Participant could be
prohibited from (a) disclosing the inside information to any third party (other
than on a “need to know” basis) and (b) “tipping” third parties or causing them
otherwise to buy or sell securities. The Participant understands that third
parties include fellow employees. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company's insider trading policy. The Participant
acknowledges that it is his/her personal responsibility to comply with any
applicable restrictions, and that he/she should consult with his/her personal
advisor on this matter.


12. Private Placement. If the Participant is a resident and/or employed outside
of the United States, the Participant acknowledges that the grant of the Award
is not intended to be a public offering of securities in his/her country of
residence (country of employment, if different). The Participant further
acknowledges that the Company has not submitted any registration statement,
prospectus or other filing with any securities authority other than the U.S.
Securities and Exchange Commission with respect to the grant of the Award,
unless otherwise required under local law. No employee of the Company is
permitted to advise the Participant on whether the Participant should acquire
shares of Common Stock under the Plan or provide the Participant with any legal,
tax or financial advice with respect to the grant of the Award. The acquisition
of shares of Common Stock involves certain risks, and the Participant should
carefully consider all risk factors and tax considerations relevant to the
acquisition of shares of Common Stock under the Plan and the disposition of
them. Further, the Participant should carefully review all of the materials
related to the Award and the Plan, and the Participant should consult with
his/her personal legal, tax and financial advisors for professional advice in
relation to the Participant's personal circumstances.


13. Other. The Company shall not be required to issue any certificate or
certificates for shares of Common Stock upon settlement of the Restricted Stock
Units (i) if the Common Stock is not listed on any national securities exchange,
(ii) prior to the completion of any registration or other qualification of such
shares of Common Stock





--------------------------------------------------------------------------------





under any state or federal law or rulings or regulations of any governmental
regulatory body, and (iii) prior to the Company obtaining any consent or
approval or other clearance from any governmental agency which the Company
shall, in its sole discretion, determine to be necessary or advisable. Shares of
Common Stock to be issued in respect of Restricted Stock Units will be issued
only in compliance with the Securities Act of 1933, as amended (the "Act"), and
any other applicable securities laws, and the Participant shall comply with any
requirements imposed by the Committee under such laws. If the Participant
qualifies as an "affiliate" (as that term is defined in Rule 144 ("Rule 144")
promulgated under the Act), upon demand by the Company, the Participant (or any
person acting on his or her behalf) shall deliver to the Treasurer at the time
of settlement of the Restricted Stock Units a written representation that he or
she will acquire shares of Common Stock pursuant to the Plan for his or her own
account, that he or she is not taking the shares of Common Stock with a view to
distribution and that he or she will dispose of the shares of Common Stock only
in compliance with Rule 144.


14. No Right to Continued Employment. This Award does not confer on the
Participant any right with respect to the continuation of employment with the
Company or any Affiliate, nor will it interfere in any way with the right of the
Company or any Affiliate to terminate the Participant’s employment at any time.


15. Governing Law; Venue. The Plan, this Award Certificate and all
determinations made and actions taken pursuant to the Plan or Award Certificate
shall be governed by the laws of the State of Connecticut, without giving effect
to the conflict of laws principles thereof. Any disputes regarding this Award,
the Award Certificate or the Plan shall be brought only in the United States in
the state or federal courts of the State of Connecticut.


16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or other awards granted to the
Participant under the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.


17. Binding Effect. The grant of this Award shall be binding and effective only
if this Award Certificate is executed by or delivered on behalf of the Company.


18. Capitalized Terms. All capitalized terms used in this Award Certificate
which are not defined in this Award Certificate shall have the meanings given
them in the Plan unless the context clearly requires otherwise.


19. English Language. If the Participant is resident and/or employed outside of
the United States, the Participant acknowledges and agrees that it is his/her
express intent that this Award Certificate, the Plan and all other documents,
notices and legal proceedings entered into, given or instituted pursuant to the
Award, be drawn up in English. If the Participant has received this Award
Certificate, the Plan or any other documents related to the Award translated
into a language other than English, and if the meaning of the translated version
is different from the English version, the meaning of the English version shall
control.


20. Clawback/Recoupment Policy. Notwithstanding any other provision of this
Award Certificate to the contrary, the Participant acknowledges and agrees that
all shares of Common Stock acquired pursuant to the Plan shall be and remain
subject to any incentive compensation clawback or recoupment policy of the
Company currently in effect or as may be adopted by the Company and, in each
case, as may be amended from time to time. No such policy adoption or amendment
shall require the Participant's prior consent. For purposes of the foregoing,
the Participant expressly and explicitly authorizes the Company to issue
instructions, on the Participant's behalf, to any brokerage firm and/or third
party administrator engaged by the Committee to hold the Participant's shares of
Common Stock, and other amounts acquired under the Plan to re-convey, transfer
or otherwise return such shares of Common Stock and/or other amounts to the
Company.


21. Addendum. Notwithstanding any provisions of this Award Certificate to the
contrary, the Award shall be subject to any special terms and conditions for the
Participant's country of residence (and country of employment, if different), as
are set forth in an applicable Addendum to this Award Certificate. Further, if
the Participant transfers residence and/or employment to another country
reflected in an Addendum to this Award Certificate, the special terms and
conditions for such country will apply to the Participant to the extent the
Company determines, in its discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules,
and regulations or to facilitate the operation and administration of the Award
and the Plan (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Participant's transfer). Any
applicable Addendum shall constitute part of this Award Certificate.


22. Additional Requirements; Amendments. The Company reserves the right to
impose other requirements on the Award, any shares of Common Stock acquired
pursuant to the Award and the Participant's participation in the Plan to the
extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local law, rules
and regulations or to facilitate the operation and administration of the Award
and the Plan. Such requirements may include (but are not limited to) requiring
the Participant to sign any agreements or undertakings that may be necessary to
accomplish the foregoing. In addition, the Company reserves the right to amend
the terms and conditions reflected in this Award Certificate, without the
Participant's consent, either prospectively or retroactively, to the extent that
such amendment does not materially affect the Participant's rights under the
Award except as otherwise permitted under the Plan or this Award Certificate.


23. Nature of the Grant. In accepting the Award, the Participant hereby
acknowledges that:


(a)the Plan is established voluntarily by the Company, is discretionary in
nature and may be terminated, suspended or amended by the Company at any time,
to the extent permitted by the Plan;


(b)the grant of the Award is voluntary and does not create any contractual or
other right to receive future Awards or benefits in lieu of an Award, even if
Awards have been granted in the past;


(c)all decisions with respect to future Awards or other grants, if any, will be
at the sole discretion of the Company;


(d)the grant of the Awards and the Participant's participation in the Plan shall
not create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Employer or any other Affiliate shall not
interfere with the ability of the Company, the Employer or any other Affiliate
to terminate the Participant's employment relationship (if any);


(e)the Participant is voluntarily participating in the Plan;


(f)the Award and any shares of Common Stock acquired under the Plan, and the
income from and value of same, are not intended to replace any pension rights or
compensation;


(g)the Award and any shares of Common Stock acquired under the Plan, and the
income from and value of same, are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which are outside the scope of the Participant's employment and
the Participant's employment contract, if any;


(h)the Award and any shares of Common Stock acquired under the Plan, and the
income from and value of same, are not part of normal or expected compensation
or salary for any purpose, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, holiday pay, bonuses, long-service awards, leave-related payments,
holiday top-up, pension or retirement or welfare benefits or similar mandatory
payments;





--------------------------------------------------------------------------------







(i)the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty and the value of such
shares of Common Stock acquired under the Plan may increase or decrease in the
future;


(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of the Participant's status
as an employee (regardless of the reason for the termination and whether or not
the termination is later found to be invalid or in breach of employment laws in
the jurisdiction where the Participant is employed or the terms of the
Participant's employment agreement, if any);


(k)on the date of termination of the Participant's status as an employee
(regardless of the reason for the termination and whether or not the termination
is later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant's employment
agreement, if any), the Participant's right to participate in the Plan, if any,
will terminate (for purposes of the foregoing, the Committee shall have
exclusive discretion to determine the effective date the Participant is no
longer an employee);


(l)neither the Company, the Employer nor any other Affiliate shall be liable for
any foreign exchange rate fluctuation between the Participant's local currency
and the United States Dollar that may affect the value of the shares of Common
Stock acquired or sold under the Plan;


(m)in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Award or shares of Common Stock acquired upon vesting of the
Award resulting from termination of employment by the Company or the Employer,
as applicable (for any reason whatsoever and whether or not in breach of
applicable labor laws) and the Participant hereby irrevocably releases the
Company, the Employer and any Affiliates from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by acceptance of the Award, the Participant
shall be deemed irrevocably to have waived his/her entitlement to pursue such
claim; and


(n)in the event of termination of the Participant's employment with the Company
(whether or not in breach of local labor laws), the Participant's right to
receive the Award and vest in the Award under the Plan, if any, will terminate
effective as of the date of termination of his or her active employment as
determined in the discretion of the Committee unless otherwise provided in this
Award Certificate or the Plan; furthermore, in the event of termination of the
Participant's employment (regardless of any contractual or local law
requirements), the Participant's right to vest in the Award after such
termination, if any, will be measured by the date of termination of the
Participant's active employment; the Committee will have the discretion to
determine the date of termination of the Participant's active employment for
purposes of the Award.


24. Acceptance. By electronically accepting the grant of this Award, the
Participant affirmatively and expressly acknowledges that he/she has read this
Award Certificate, the Addendum to the Award Certificate (as applicable) and the
Plan, and specifically accepts and agrees to the provisions therein. The
Participant also affirmatively and expressly acknowledges that the Company, in
its sole discretion, may amend the terms and conditions reflected in this Award
Certificate without the Participant's consent, either prospectively or
retroactively, to the extent that such amendment does not materially impair the
Participant's rights under the Award, and the Participant agrees to be bound by
such amendment regardless of whether notice is given to the Participant of such
change.
25. Section 409A. For the avoidance of doubt, if the Participant is subject to
U.S. income taxation and is a “specified employee” (within the meaning of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the "Code"))
at the time of his or her separation from service, and the Company makes a good
faith determination that an amount payable hereunder constitutes deferred
compensation (within the meaning of Section 409A of the Code) the payment of
which is required to be delayed pursuant to the six-month delay rule set forth
in Section 409A of the Code, then the Company will not pay such amount on the
otherwise scheduled settlement date, but will instead pay it, without interest,
on the first business day of the seventh month after the Participant’s
separation from service or, if earlier, on the Participant’s death.
26. Miscellaneous. All decisions or interpretations of the Committee with
respect to any question arising under the Plan or this Award shall be binding,
conclusive and final. The waiver by the Company of any provision of this Award
shall not operate as or be construed to be a subsequent waiver of the same
provision or of any other provision of the Award. The Participant agrees to
execute such other agreements, documents or assignments as may be necessary or
desirable to effect the purposes of this Award.





